DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 5, 6, 9-14 is/are

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 10 August 2022 is acknowledged.

Double Patenting
Examiner notes that the instant claims – see especially Claim 1 and 31 have substantial double patenting implications over the issued claims of the parent patent documents as well as the related patent family of CIP applications (see e.g. 13/842,744). Based on the assumption that substantial amendments to the claims will be necessary to resolve the noted prior art issues (see below) this rejection/requirement will be held in abeyance until the identification of allowable subject matter after which double patenting will be reconsidered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 31-37 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant recites the limitation “multiple guidewire lumens passing longitudinally along the shaft…” [emphasis added]. However, support for this instant claim language could not be found in the originally filed detailed disclosure. Rather in the original specification (including parent applications) the guidewire lumens are recited as being provided “longitudinally through” the shaft, not “along”. “Along” is ordinarily defined as “in a line matching the length or direction of”, see Merriam-Webster’s Online Dictionary and is particularly evocative of a configuration wherein the guidewires are deposited longitudinally adjacent to the shaft, but not within/through the shaft, see e.g. “at a point or points on // a house along the river”, see Merriam-Webster’s Online Dictionary. To the extent that all disclosed configurations provide the guidewire lumens “through” the shaft, it is submitted that Applicant was not in possession, at the time of filing, of configurations which provide for the lumens to be “along”, particularly inclusive to externally adjacent configurations.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 31-37 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 31-37, to the extent that the phrase “along” is never used to describe the relationship between the guidewire lumens and the shaft and the fact that “along” can be provided with many different interpretations and are particularly evocative of configurations which are not supported by the original disclosure (RE: a configuration wherein the guidewire lumens are provided externally alongside the length of the catheter shaft, but not through the catheter shaft) the broadest reasonable interpretation of the limitation cannot be accurately determined. It is unclear if Applicant is intended to use “along” as a synonym for through, is attempting to provide claims which are broader than those originally presented, or is attempting  to specifically claim a configuration which was not explicitly resolved to practice.
Regarding Claim 35, Applicant recites “the positioning means” where no such “positioning means” has been previously introduced.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4, 7, 8, 15, 24, 26-31, 33-37 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Publication No. 2007/0233220 (“Greenan”).
Regarding Claim 1, Greenan discloses a catheter apparatus (e.g. 700), comprising:
A flexible shaft (P);
A plurality of guidewire lumens (212; see also the lumen through which T/R passes) passing longitudinally through the shaft (see Fig. 5); and
A positioning means (200’, S) for positioning distal ends of the guidewire lumens relative to an inner wall of an external lumen (see e.g. Figs. 6).
Regarding Claim 2, Greenan discloses a retractable sheath (40) surrounding the guidewire lumens (see Fig. 5 – Par. 46).
Regarding Claim 3, Greenan discloses the positioning means is an expansible scaffold (see especially 500, but see also 200’ – Par. 49).
Regarding Claim 4, Greenan discloses the guidewire lumens are coupled to the expansible scaffold (see e.g. 216, see also Fig. 5 and 8).
Regarding Claim 7, Greenan discloses the positioning means is a shape- memory means integrated with the guidewire lumens (see Par. 56).
Regarding Claim 8, Greenan discloses that the positioning means may include a deflectable tip (see e.g. S, R)
Regarding Claim 15, Greenan discloses the guidewire lumens are adapted to be positioned eccentrically relative to an inner wall of an external lumen (see Fig. 5 – RE: “located elsewhere that at the geometric center” – see Merriam-Webster’s Online Dictionary).
Regarding Claim 24, Greenan discloses that the expansible scaffold is self-expanding (see Par. 45, 56).
Regarding Claim 26, Greenan discloses the apparatus includes a stop point that prevents over-retraction of the retractable sheath (see e.g. K2).
Regarding Claim 27, Greenan discloses that the guidewire lumens include three guidewire lumens (see Fig. 5).
Regarding Claim 28, Greenan discloses the guidewire lumens are suspended within the positioning means (see Fig. 5).
Regarding Claim 29, Greenan discloses the retractable sheath is shorter than the flexible shaft (see Fig. 5).
Regarding Claim 30, Greennan discloses the retractable sheath includes a proximal portion (see Fig. 5), and a wire (see e.g. 214 or T) is affixed to and extends proximally from the proximal portion of the retractable sheath (see Figs. 5, 6A).

	Regarding Claim 31, Greenan discloses a catheter apparatus (see generally Fig. 1; see also Par. 5, 34) comprising:
a flexible shaft (RE: “catheter” – see Par. 5 and 34 – see also Figs. 10) having a proximal end and a distal end;
a self-expansible scaffold (200 – see also 500) disposed at the proximal end of the shaft;
multiple guidewire lumens (212) passing longitudinally along the shaft and into the self- expansible scaffold (see Fig. 1);
a retractable sheath (RE: “sheath” – see Par. 5 and 34) including a first un-retracted configuration in which the retractable sheath surrounds and constrains a portion of the self-expansible scaffold, and a second retracted configuration in which the retractable sheath is retracted such that the portion of the self- expansible scaffold is unconstrained by the retractable sheath (see Par. 5, 34; Figs. 10).
Regarding Claim 33, Greenan discloses the apparatus includes a stop point that to prevent over-retraction of the retractable sheath (see generally K2).
Regarding Claim 34, Greenan discloses the multiple guidewire lumens includes three guidewire lumens (see e.g. 212 and 18 – see Par. 65).
Regarding Claim 35, Greenan discloses the guidewire lumens are suspended within the scaffold (See Fig. 2A).
Regarding Claim 36, Greenan discloses the retractable sheath is shorter than the flexible shaft (see generally Figs. 10 and 5).
Regarding Claim 37, Greenan discloses the retractable sheath includes a proximal portion (see e.g. Figs. 5), and a wire is affixed to and extends proximally from the proximal portion of the retractable sheath (see e.g. 214)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25, 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2007/0233220 (“Greenan”) as applied above, and further in view of U.S. Patent No. 5,824,041 (“Lenker”).
Regarding Claims 25 and 32, Greenan discloses the invention substantially as claimed except that the retractable sheath includes a “distal portion that is flared” – rather the distal portion of the sheath(s) (40) of Greenan appear to have a consistent profile. However, related configurations are disclosed by Lenker wherein retaining sheath can comprise a flared shape to assist in capture and release of the expandable scaffold/prosthesis. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the distal portion of the sheath of Greenan to be flared, as disclosed by Lenker, in order to assist in capture and release of the expandable scaffold/prosthesis in a known, predictable manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/29/2022